Citation Nr: 9903661	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran, who served on active duty from July 1949 to 
January 1974, died in October 1988.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal was previously remanded by the Board in November 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death on October 17, 1988, was due to 
gastric carcinoma.  

3.  Gastric carcinoma was not causally related to exposure to 
Agent Orange.  

4.  Disability due to exposure to Agent Orange did not 
contribute substantially or materially to the cause of the 
veteran's death.  


CONCLUSION OF LAW

Gastric carcinoma was not incurred in or aggravated by active 
service and the service incurrence may not be presumed; 
disability incurred in or aggravated by exposure to Agent 
Orange did not cause or contribute to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  All treatment records that have been 
indicated to exist have been obtained.  The appellant has 
been afforded the opportunity to submit any additional 
evidence desired, and a medical opinion has been obtained.  
The Board is satisfied that all available relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

It is noted that an April 1990 Board decision denied service 
connection for the cause of the veteran's death both on a 
direct basis and on a basis of exposure to radiation.  The 
issue currently on appeal before the Board is whether the 
veteran's death was due to exposure to Agent Orange.  
Accordingly, this decision is limited in its scope of review 
to the issue of entitlement to service connection for the 
cause of the veteran's death due to Agent Orange exposure.  

The veteran's DD Form 214MC reflects that he had service in 
the Republic of Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  Chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, acute and subacute 
peripheral neuropathy, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309.  In light of the evidence that reflects that the 
veteran served in Vietnam during the Vietnam Era and no 
affirmative evidence to establish that he was not exposed to 
a herbicide agent during this service, he is therefore 
presumed to have been so exposed during service in Vietnam 
during the Vietnam Era.  

Although the appellant has offered testimony and statements 
concerning her belief that the veteran's gastric carcinoma 
that ultimately resulted in his death occurred as the result 
of a sarcoma that was initially manifest as a cyst, she is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses, as such matters require medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence that the veteran had any of the 
disabilities listed in 38 C.F.R. § 3.309, including soft 
tissue sarcoma, nor is there any competent medical evidence 
that the veteran's gastric carcinoma was related to any of 
the diseases listed in 38 C.F.R. § 3.309, including soft 
tissue sarcoma.  Therefore, service connection for the cause 
of his death may not be established on a presumptive basis.  

The record reflects that beginning in 1972 the veteran was 
seen for treatment relating to sebaceous cysts.  A March 1988 
letter from Roger M. Belcourt, M.D., a physician with the 
military, reflects that the veteran was diagnosed with 
adenocarcinoma of the stomach on February 4, 1988.  A March 
1988 letter from H. O. Warges, M.D., reflects that the 
veteran's gastric carcinoma was excised on February 8, 1988, 
and his stomach removed.  

The report of a July 1988 VA examination reflects diagnoses 
including "status cancer of the stomach, pelvis, pancreas-
P.O. stomach and spleen all secondary to Agent Orange 
exposure.  Please see item No. 44 above."  Item 44 indicates 
that they "could consider radiation exposure and not Agent 
Orange exposure."  The examiner referred the veteran for 
oncology examination and opinion.  The veteran was afforded 
an oncology examination which reflects the impression of 
carcinoma of the stomach with widespread intraabdominal 
metastasis and refers to the veteran spending time in Japan 
and Hiroshima, but does not make any reference to the 
veteran's service in Vietnam or any exposure to Agent Orange.  
The report of a VA examination completed on July 25, 1988, 
indicates in the remarks section that the veteran's stomach 
cancer was not due to Agent Orange exposure.  

A November 1988 letter from Robert E. Schatz, M.D., reflects 
that he had seen the veteran during 1988 from the time of his 
original diagnosis of gastric carcinoma until his ultimate 
demise.  He noted that the veteran had a history of Agent 
Orange exposure during his service in Vietnam.  He indicated 
that this exposure would certainly increase the veteran's 
risk of developing stomach cancer and synergistically may 
have contributed to his death.  

A March 1998 VA fee-basis letter from a private physician 
with a clinic specializing in oncology reflects that a review 
of the veteran's file had been accomplished.  It notes the 
history related to the veteran's gastric carcinoma and 
indicates that the cause of death was metastatic gastric 
carcinoma.  It acknowledges that a question as to whether 
this was related to dioxin, also known as Agent Orange, 
existed.  The letter reflects that, while exposure to Agent 
Orange had been linked to various hematologic malignancies 
and soft tissue sarcoma, the physician was not aware of any 
connection between Agent Orange exposure and gastric 
carcinomas.  

Once again, the Board has observed the appellant's testimony 
and statements regarding her belief that the veteran's 
exposure to Agent Orange resulted in his gastric carcinoma 
and ultimately his death.  However, as noted previously, she 
is not qualified, as a lay person, to furnish medical 
opinions or diagnoses.  See Grottveit and Espiritu.  
Therefore, her statements to the extent that they offer 
medical opinion are of no probative value and will not be 
accorded probative weight.  

The competent medical evidence of record that tends to 
support a nexus between the veteran's exposure to Agent 
Orange and the development of his gastric carcinoma includes 
the report of the July 1988 VA examination that was signed by 
the examining physician on July 20, 1988.  This report 
identifies the cancer of the stomach as being secondary to 
Agent Orange, but then indicates that the cancer could be due 
to radiation exposure and not Agent Orange exposure.  It 
recommends an oncology examination.  Although the diagnosis 
appears unequivocal, the reference to other possible 
etiologies for the stomach cancer and the indication that it 
might not be due to Agent Orange exposure, as well as the 
recommendation for oncology examination, make the diagnosis 
equivocal.  Therefore, this diagnosis will be accorded small 
probative weight.  

The report of a VA examination completed on July 25, 1988, 
includes remarks that the veteran's stomach cancer was not 
due to Agent Orange exposure.  However, it is unclear whether 
this was written by the examiner performing the VA oncology 
examination or not.  Therefore, while unequivocal in its 
finding, it will be accorded small probative weight as well 
because of the lack of clarity as to who accomplished the 
examination.  

The November 1988 letter from Dr. Schatz indicates that 
exposure to Agent Orange would "certainly" increase the 
veteran's risk of developing stomach cancer and "may have" 
contributed to his death ultimately.  While the word 
certainly is unequivocal in nature, this opinion does not 
indicate that the veteran's exposure to Agent Orange caused 
stomach cancer, but rather it increased the risk of 
developing stomach cancer.  This, in effect, is not an 
opinion as to whether or not the veteran's exposure to Agent 
Orange caused his stomach cancer.  Therefore, it is of no 
probative value in arriving at the ultimate conclusion as to 
whether or not the veteran's exposure to Agent Orange 
resulted in his stomach cancer.  The letter also indicates 
that the exposure synergistically may have contributed to the 
veteran's death.  The language "may have" infers that it may 
not have and is too speculative to establish even a plausible 
claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Therefore, this opinion, standing alone, is of no probative 
value because of its speculative nature.  

The March 1998 opinion by a physician associated with an 
oncology clinic reflects that the physician was familiar with 
the history of the veteran's gastric carcinoma as well as his 
exposure to Agent Orange.  It concludes unequivocally that 
the physician was not aware of any connection between Agent 
Orange exposure and gastric carcinomas.  In light of the 
familiarity of this opinion giver with the veteran's history 
as well as the apparent knowledge relating to oncology and 
malignancies associated with Agent Orange exposure, as well 
as the unequivocal nature of the conclusion, this opinion 
will be accorded large probative weight.  

In light of the above analysis with respect to the weight to 
be accorded the relevant evidence of record, there is both 
evidence for and against a relationship between Agent Orange 
exposure and gastric carcinoma that has been accorded small 
probative value and both lay and competent medical evidence 
that has been accorded no probative value.  Further, there is 
competent medical evidence against a relationship between 
Agent Orange exposure and gastric carcinoma that has been 
accorded large probative value.  In weighing all the 
evidence, the Board concludes that the greater weight of the 
probative evidence is against a relationship between the 
veteran's exposure to Agent Orange during his active service 
and his subsequent gastric carcinoma and ultimate death.  
Accordingly, a preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death due to Agent Orange exposure.  


ORDER

Service connection for the cause of the veteran's death due 
to Agent Orange exposure is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

